DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to the claims filed November 27, 2020 and Applicant’s correspondence received September 3, 2021.  Claims 24-26 and 29-34 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Terminal Disclaimer
The terminal disclaimer filed on September 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/828,979 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) in view of Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), and Gu (Gu et al. (2011) Nature, 477:606-610).
Kunzelmann teaches a method for modifying a target CFTR DNA sequence in a cell comprising introducing a donor DNA sample comprising single stranded DNA (ssDNA) into a human cell (page 865, column 1, last paragraph). Kunzelmann teaches that the ssDNA comprises a 5’ homology arm, exogenous sequence, and a 3’ homology arm (see Figure 1). Kunzelmann teaches that the target cells comprise a 3 bp in-frame deletion of CFTR protein (page 859, column 1, paragraph 1 and Figure 2), but the donor ssDNA fragment comprised a wild type CFTR sequence that encodes a portion of the wild type CFTR protein (page 860, column 1, paragraph 2). Therefore, the homology of the 5’ and 3’ arms was each 100%. Kunzelmann teaches that the ssDNA is 491 nt in length (i.e. between 200 and 10,000 nucleotides in length) (page 865, column 1, paragraph 2). Kunzelmann teaches that the ssDNA is recombined with the target DNA sequence in the cell that resulted in intact chloride ion transport (abstract).

However, Chen teaches a method for modifying a target DNA sequence in a cell by introducing a single-stranded DNA (ssDNA) in the cell, the ssDNA comprising an exogenous sequence flanked by a first region (i.e. 5’ homology arm) and second region (i.e. 3’ homology arm) having substantial sequence identity to either side of the targeted cleavage site ([0059]). Chen teaches wherein “substantial sequence identity” is about 90% or about 99% sequence identity with the targeted chromosomal sequence ([0053]). Chen further teaches wherein the ssDNA is between 100 and 1,000 or 1,000 and 10,000 nucleotides in length ([0054]). Chen further teaches introducing a targeting endonuclease into the cell ([0034]) under conditions wherein the nuclease system cuts the target DNA sequence and the ssDNA is recombined with the target DNA sequence ([0030]). 
In addition, Doudna similarly teaches a method of inserting a polynucleotide sequence comprising a donor sequence into target genomic DNA sequence in a cell ([0299]). Doudna teaches achieving this insertion by introducing and expressing a CRISPR-Cas9 system (i.e. nuclease system) ([0008]) in the cell under conditions wherein the nuclease system cuts the target DNA sequence and the donor sequence is integrated with the target sequence ([0024]). Doudna teaches that the CRISPR-Cas9 system is advantageous because it allows for precise targeting of nuclease activity to distinct locations within a target DNA that does not require the design of a new protein for each new target sequence ([0007]). Doudna teaches that the introduction of a double-strand break in cells is advantageous for gene replacement because it activates DNA repair processes including homology-directed repair that utilizes a donor molecule to repair the target DNA at the double-strand break ([0150]). Doudna teaches that by using CRISPR-Cas9 to induce cleavage results in significant increases in the amount of 

Kunzelman does not teach “wherein the donor DNA sample does not comprise a nucleic acid that is complementary to the ssDNA donor molecule”.
However, the prior art already provided methods for making ssDNA molecules that lack their complementary nucleic acid sequence. For example, Ellington teaches a method of producing ssDNA by transcribing a DNA template encoding a T7 RNA polymerase promoter operably linked to a nucleotide sequence encoding the ssDNA to provide an RNA transcript, purifying (i.e. isolating) the resultant RNA, reverse transcribing the RNA transcript to synthesize a ssDNA/RNA duplex, and degrading the RNA from the ssDNA/RNA duplex using RNAse H (i.e. an RNA degrading enzyme) to produce a DNA sample comprising an ssDNA molecule, and purifying the remaining ssDNA molecule ([0101]), wherein the donor DNA sample lacks a 

	It would have been obvious to one of ordinary skill in the art to have modified the method of Kunzelmann by introducing the CRISPR-Cas9 system of Doudna into the cell for the advantage of facilitating the homologous recombination of the ssDNA donor sequence in the target cell genome. One would have been motivated to have done so because each of Chen and Doudna specifically suggest using a targeting nuclease system for the specific and common purpose of integrating an ssDNA molecule into a target DNA. One would have further been motivated to have done so for the advantage of introducing a precise double-strand break in the target CFTR gene sequence thereby activating DNA repair pathways including homology-directed repair of the double-strand break using the ssDNA fragment.
	It further would have been obvious to one of ordinary skill in the art to have produced the ssDNA of Kunzelmann by the process described by Ellington because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Kunzelmann and Ellington teach methods of producing ssDNA. Therefore, one could have simply produced the ssDNA by the method of Ellington instead of the method described by Kunzelmann. One would have been motivated to have done so in view of the simplicity of the steps as described by Ellington.
It further would have been obvious to one of ordinary skill in the art to have obtained a mouse embryo, applied the CRISPR-Cas9 system and ssDNA donor molecule to the mouse embryo, and further transplanted the mouse embryo into the oviducts of a pseudo-pregnant female mouse for the advantage of generating a mouse model as discussed by Doudna. This would have been useful for achieving a mouse model in which a diseased-gene has been corrected, for example.


Nevertheless, to the extent that Doudna does not explicitly refer to the transplantation of the mouse embryo into the oviducts of a pseudo-pregnant female mouse, Gu similarly teaches obtaining a mouse embryo, editing the mouse embryo genome, and transplanting 2-cell embryos into oviducts of pseudo-pregnant female mice (page 607, column 2, last paragraph).
	It would have been obvious to one of ordinary skill in the art to have made the transgenic mouse according to the method of Gu because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Doudna explicitly suggests the combination introducing donor polynucleotides into target cells using CRISPR-Cas9 for the purposes of generating transgenic mice. Accordingly, one of ordinary skill in the art would have been motivated to have used known methods for the growth and development of such mice such as the method described by Gu. Therefore, one could have used the method of Gu to grow and develop the transgenic mice with a reasonable expectation of success.

	Regarding claim 30, the teachings of Kunzelmann, Chen, Doudna, Ellington, and Gu are discussed above as applied to claim 24. To briefly reiterate, the obviousness of modifying the method of Kunzelmann by introducing the CRISPR-Cas9 system of Doudna into an embryo for the advantage of facilitating the homologous recombination of the ssDNA donor sequence in the 

	Regarding claim 32, the embodiment in which the exogenous sequence encodes a wild type CFTR protein product is discussed above as applied to claim 24.

Regarding claims 29, 31, and 33, the embodiment in which the ssDNA is 491 nt in length is addressed above as applied to claim 24.

	Regarding claim 34, the limitations of claim 34 are discussed above as applied to claim 24. In addition, the teachings of Chen regarding the ssDNA molecule having a length between 100-10,000 ([0054]) is discussed above. In addition, Chen teaches wherein the ssDNA comprise homology arms of 50 nt (see [0108]). Furthermore, Doudna further explains that the donor polynucleotide has 25, 50, 100, or 200 or more than 200 nucleotides of sequence homology with the genomic sequence target or any integral value in between to support homology-directed repair ([0299]). Accordingly, the obviousness of these additional limitations is already addressed as discussed above as applied to claim 24.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) in view of Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), and Gu (Gu et al. (2011) Nature, 477:606-610), as applied to claim 24 above, and further in view of Liu (US 2014/0113375 A1).

Regarding claim 25, to the extent that the cited references do not explicitly teach that the the ratio of the length of the exogenous sequence to the total length of the 5’ homology arm and the 3’ homology arm (exogenous sequence length:homology arm length) is between 2:1 and 5:1”, Liu similarly teaches using a ssDNA donor molecule that is approximately 600 bases.  Liu teaches the GSMS is a single stranded cDNA, which is produced by reverse transcription from RNA, which is in turn transcribed from a DNA plasmid, is transported to the cell nucleus where it directs “an alteration in the target genomic sequence using cellular DNA repair or homologous recombination machinery” ([0011]).  Liu also teaches the GSMS cDNA can be used to integrate a heterologous (i.e. exogenous) DNA into a targeted locus of a host genome ([0064]).  Finally, Liu teaches an embodiment of knocking in the coding sequence of GFP, which is 400 bases ([0081]), flanked by 100 bases whose sequence is complementary to the recombination site (i.e. homology arms ([0087]).  Liu’s embodiment of the GSMS cDNA with GFP coding sequence and homology arms has a ratio of exogenous length to homology arm length of 2.0 (400/200 = 2.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ssDNA molecule with having a ratio of exogenous sequence length to total homology arm length of 2:1 because it would have merely amounted to a simple substitution of one known homologous ssDNA donor molecule structure for another for the common purposes of homology directed genome editing. As described by Doudna (see [0295]-[0304]), it was well within the level of ordinary skill in the art to identify the relevant length of homology arms to the exogenous sequence suitable for homology directed repair of a target genome sequence. In addition, one would have been motivated to have specifically used an ssDNA having the ratio of exogenous sequence length to total homology arm length of 2:1 in view of Liu who teaches this ratio for the same purpose of homology directed target gene editing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867) in view of Chen (WO 2012/012738), Doudna (US 2014/0068797), Ellington (US 2005/0106594), and Gu (Gu et al. (2011) Nature, 477:606-610), as applied to claim 24 above, and further in view of Premsrirut (Premsrirut et al. (2011) Cell, 145:145-158).
The teachings of Kunzelmann, Chen, Doudna, Ellington, and Gu are discussed above.
Regarding claim 26, Kunzelmann, Chen, Doudna, Ellington, and Gu do not explicitly teach wherein the exogenous sequence encodes an artificial microRNA.
	However, Premsrirut similarly teaches a method of producing transgenic mice (abstract). Premsrirut teaches developing transgenic mice by integrating an exogenous sequence into encoding a shRNA based upon miR-30 (i.e. an artificial microRNA) (page 147, column 1, paragraph 1) in the genome of mouse embryonic stem cells (see page 148, column 1, paragraph 2). Premsrirut teaches that the mir-30 shRNA were capable of reversibly knocking down expression of gene targets (Figure 2). Premsrirut teaches that the system provides a cost-effective and scalable platform for the production of RNAi transgenic mice targeting any mammalian gene (abstract).
	It would have been obvious to one of ordinary skill in the art to have modified the exogenous sequence in the ssDNA of Kunzelmann to encode an artificial microRNA for the advantage of knocking down a target mouse gene of interest as described by Premsrirut.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867).
Qin teaches a method for modifying a target DNA sequence in a mouse embryo and obtaining a transgenic mouse developed from the mouse embryo (abstract). Qin teaches (a) obtaining a mouse embryo and (b) introducing a single-stranded DNA donor molecule into the 
Qin does not teach that the exogenous sequence encodes a protein or RNA product. Qin also teaches that the single-stranded donor DNA is 126 nt in length (see Table S5 and FIG. 2A), and therefore does not teach that the ssDNA donor molecule is between 200 and 2,000 nucleotides in length.
However, Kunzelmann teaches that long ssDNA donor DNA can be integrated into a genome by homologous recombination. Briefly, Kunzelmann teaches a 491 nt ssDNA (page 865, column 1, paragraph 2) that is recombined with the target DNA sequence in the cell that resulted in intact chloride ion transport (abstract). Accordingly, Kunzelmann’s ssDNA encoded an RNA and protein product. Kunzelmann further teaches that the study has important implications for gene therapy and for development of transgenic animals (page 864, column 2, paragraph 2).



Although Qin teaches transplanting the mouse embryo into a pseudo-pregnant female mouse (page 424, column 2, paragraph 4), Qin does not specifically teach that the mouse embryos were transplanted into the oviducts of the pseudo-pregnant female mouse. However, Qin does teach that prior to gene editing, the embryos were recovered from the oviduct of a pregnant female mouse (see Figure 3A).
Accordingly, it further would have been obvious to have transplanted the genetically modified embryos back into the oviduct of a pseudo-pregnant female mouse for the advantage of returning the mouse embryo back to the relevant organ from which the embryos were recovered.

Regarding claim 29, the embodiment in which the ssDNA is 491 nt, which is between 225 and 2,000 nucleotides in length, is discussed above as applied to claim 24.

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), as applied to claim 24 above, and further in view of Doudna (US 2014/0068797) and Liu (US 2014/0113375 A1).
The teachings of Qin and Kunzelmann are discussed above.
Regarding claim 25, Qin teaches the donor oligonucleotide of 126 nts, which has 60 nts of homology on each side of the exogenous sequence (ii), which comprises the EcoRV site (Fig 2A and Table S5). For the purposes of this rejection, this is interpreted as a ratio of exogenous sequence length of 6:120, which is 1:20, which is not between 2:1 and 5:1.
However, Doudna teaches a method of producing genetically modified cells (see [0295]-[0304]).  Doudna teaches (a) inserting a polynucleotide sequence comprising a donor sequence into target genomic DNA sequence in a cell ([0299]), wherein the donor sequence is provided to the cell as single-stranded DNA ([0302]). Doudna teaches that the donor sequence is typically not identical to the genomic sequence that it replaces but contains at least one or more single base changes, insertions, deletions, inversions or rearrangements with respect to the genomic sequence, so long as sufficient homology is present to support homologous recombination ([0300]). Doudna teaches that the donor sequences can be of any length including 250 nucleotides or more, 500 nucleotides or more, 1000 nucleotides or more ([0299]). Doudna further explains that the donor polynucleotide has 25, 50, 100, or 200 or more than 200 nucleotides of sequence homology with the genomic sequence target or any integral value in between to support homology-directed repair ([0299]), thereby teaching wherein the donor molecule comprises 50 or 100 nucleotides of homology.
In addition, Liu similarly teaches using a ssDNA donor molecule that is approximately 600 bases.  Lui teaches the GSMS is a single stranded cDNA, which is produced by reverse transcription from RNA, which is in turn transcribed from a DNA plasmid, is transported to the cell nucleus where it directs “an alteration in the target genomic sequence using cellular DNA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an ssDNA molecule with having a ratio of exogenous sequence length to total homology arm length of 2:1 because it would have merely amounted to a simple substitution of one known homologous ssDNA donor molecule structure for another for the common purposes of homology directed genome editing. As described by Doudna, it was well within the level of ordinary skill in the art to identify the relevant length of homology arms to the exogenous sequence suitable for homology directed repair of a target genome sequence. In addition, one would have been motivated to have specifically used an ssDNA having the ratio of exogenous sequence length to total homology arm length of 2:1 in view of Liu who teaches this ratio.

Regarding claim 34, the teachings of Qin and Kunzelmann are discussed above as applied to claim 24. In addition, the teachings of Doudna, and Liu regarding the obviousness of a donor DNA molecule that is 600 nucleotides in length and has 5’ and 3’ homology arms that are each 100 nucleotides in length is discussed above as applied to claim 25.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) in view of Kunzelmann , as applied to claim 24 above, and further in view of Premsrirut (Premsrirut et al. (2011) Cell, 145:145-158).
The teachings of Qin and Kunzelmann are discussed above.
Regarding claim 26, Qin and Kunzelmann do not teach that the exogenous sequence encodes an artificial microRNA (amiRNA).
However, the teachings of Premsrirut regarding a method of producing transgenic mice by integrating an exogenous sequence encoding an artificial micrRNA are discussed above.
It would have been obvious to one of ordinary skill in the art to have modified the exogenous sequence in the ssDNA of Qin to encode an artificial microRNA for the advantage of knocking down a target mouse gene of interest as described by Premsrirut.

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), as applied to claim 24 above, and further in view of Ellington (US 2005/0106594) and Epicentre (AmpliScribe™ T7 High Yield Transcription Kit, Lit. # 040, published June 2012).
The teachings of Qin and Kunzelmann are discussed above as applied to claim 24.
Regarding claim 30, Qin and Kunzelmann do not teach that the method includes transcribing a DNA template comprising a promoter operably linked to a DNA donor sequence to provide an RNA transcript, isolating the RNA transcript, reverse transcribing the RNA transcript to synthesize a ssDNA/RNA duplex, degrading the RNA from the ssDNA/RNA duplex to produce a donor DNA sample that comprises the ssDNA and does not comprise a single-stranded nucleic acid that is complementary to the ssDNA donor molecule.
However, the teachings of Ellington regarding a method of making ssDNA in vitro by transcribing RNA from a dsDNA template, reverse transcribing RNA, degrading the RNA and purifying the ssDNA are discussed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the long ssDNA by the process described by Ellington because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Qin, Kunzelmann, and Ellington teach methods of producing ssDNA. Therefore, one could have simply produced the ssDNA by the method of Ellington instead of the method described by Qin or Kunzelmann. One would have been motivated to have done so in view of the simplicity of the steps as described by Ellington. It would have been predictable to have done so based on the working example for making ssDNA as described by Ellington and further that Epicentre’s Ampliscribe was known to transcribe longer RNA molecules.

Regarding claim 32, the embodiment in which the exogenous sequence encodes an RNA or protein product is discussed above in view of Kunzelmann as applied to claim 24.

Regarding claims 31 and 33, the embodiment in which the ssDNA is 491 nt, which is between 225 and 2,000 nucleotides in length, is discussed above in view of Kunzelmann as applied to claim 24.
Response to Arguments
	All of Applicant’s remarks filed November 27, 2020 are addressed in the Office Action mailed March 3, 2021. In addition, to the extent that Applicant’s remarks filed September 3, 2021 are repeated from those filed November 27, 2020, Applicant’s attention is directed to the same responses to those arguments in the Office Action mailed March 3, 2021.
To the extent that Applicant’s remarks filed September 3, 2021 have not already been addressed, Applicants argue that “The Inventors were the first to disclose a method using single-stranded donor DNAs (ssDNAs) greater than 200 bases in length for CRISPR/Cas9 genome editing, which method is known in the art as Efficient Addition with ssDNA Inserts or “Easi-CRISPR” (see remarks on page 1).
This argument has been fully considered but is not persuasive because the claims are rejected under 35 USC 103 for obviousness. The claims are not rejected under 35 USC 102 for anticipation. The novelty of the methods as claimed is not evidence of non-obviousness.
Applicant’s further argue that the methods show improved success rates of producing transgenic mice relative to other methods available at the filing date thereby fulfilling a long-felt need (see remarks on pages 3-4).
Applicant’s argument has been fully considered but is not persuasive because the evidence of record does not support that the success rate of the claimed invention is unexpectedly better than the closest prior art. For example, Applicant’s reliance on a success rate “as high as 100% for ssDNAs” in view of Quadros 2017, page 7, Table 2 is not persuasive because “100%” success rate is not representative of the effectiveness of the claimed invention as a whole. For example, the Declaration of Channabasavaiah Gurumurthy filed November 27, 2020 acknowledges observing much lower targeting efficiencies including 8.5%, 12.5%, 25%, 25%, and 33% (see paragraph 13). Accordingly, Applicant’s specific reliance on a “100%” success rate is misplaced because this is not an objective characterization of the efficiency of the claimed invention based on the totality of the evidence as a whole.

Furthermore, as discussed in the Office Action mailed March 3, 2021 and further discussed in the rejections above, Qin (Qin et al. (2015) Genetics, 200:423-430, published online March 27, 2015) already provides method for making transgenic mice using ssDNA donor molecules and CRISPR/Cas9 with high efficiency. Applicant’s response that “The Applicant disagrees for at least the reason that Qin used a donor DNA of only 146 bases having over 98% homology and still only achieved an efficiency of less than 34%” (see remarks on page 5) is not persuasive because it does not specifically establish that there is reliably improved efficiency of using a longer ssDNA donor molecule as compared to a ssDNA donor molecule less than 200 nt in the closest prior art of Qin. As discussed above, Applicant’s reliance on 100% efficiency is misplaced because this is not representative of the efficiency as a whole.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
December 30, 2021